DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments provided in the instant Response to Office Action of 1/29/2021 have been reviewed in the context of DMVR.
AS a preliminary matter, determining to enable DMVR in coding is inherent to DMVR because DMVR is a coding refinement, such is made clear in the Abstract of cited primary reference Wang I.
At page 11 of the instant Response, Applicant’s Representative argues that the amendment with regard to predictors from two reference picture lists provides differentiation over the cited Wang I primary reference.
First, predicators is interpreted broadly to encompass motion vectors and derived representations thereof. Further, the pictures lists are interpreted to be limited to modifying the predictors, such that the predictors are from the picture lists. This is in line with the teaching of Applicant’s Specification, for example paragraphs 0081 and 0111. (see also paragraph 0125) Any other interpretation would place this amendment beyond the scope of the disclosure as originally filed.  
These paragraphs of Applicant’s disclosure describe picture lists and motion vectors therefrom as a usual part of effecting motion vector prediction, and would thus 
Surprisingly to Examiner, and perhaps because use of two picture lists is germane to bi-directed prediction, Wang I identically discloses the same. Examiner had expected use of two picture lists to perhaps be explicated in the Park reference provided as background with regard to DMVR-where it is-see at least paragraph 0088. But Examiner had not expected use of two picture lists identically as amended to be immediately disclosed in the cited primary Wang I reference. 
Paragraphs 0016 and 0019 introduce that bi-prediction uses two reference picture lists, one for each direction. Paragraphs 0022 and 0023 further explain that DMVR uses bi-directional motion vector prediction and therefore, necessarily, two lists. Figure 1 expressly illustrates use of two lists in bi-directional coding per DMVR.
However, in light of the amendments as a whole with regard to the independent claims, the instant 102 rejections have been overcome with regard to Wang I alone, and Wang II is applied to Wang I to show the amended independent claims remain obvious over the state of the art. 
Examiner notes that it has been communicated to Applicant’s Representative that clarifying, for example, claim 2 with regard to Specification aspects would be fruitful in advancing prosecution, and that clarifying, for example, claim 1 similarly would likely be fruitful in advancing prosecution.

Claim Objections/Allowable Subject Matter
Claims 13 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Namely, while the primary reference cited below indicates the utility/advantages of horizontal interpolation in passing, the cited art fails to provide any teaching with regard to the particular implementation of horizontal interpolation keyed into a higher bitdepth that is used for a vertical interpolation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12, 14-16, 18-23, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang I (WO 2020/008343) in view of Wang II (WO 2019/234669). 
Regarding claim 1, Wang I discloses a method of decoding video data, (Abstract DMVR video decoding) the method comprising: determining motion vectors for a current block of video data encoded using bi- predicted prediction; (paragraph 0023, better shown figure 1 bi-predicted motion vectors MV0 and MV1 determined for current block) determining whether to use a motion vector refinement process on the motion vectors (Abstract determining enabling disabling DMVR) ... weights used for predictors from two reference picture lists for the bi-predicted prediction of the current block; (paragraph 0023 weighted combination for MV0 and MV1 is determined and used as the motion vector refinement  in DMVR; with paragraph 0022 and Figure 1, weights are from picture list0 and list1 illustrated for bi-prediction) and applying the motion vector refinement process on the motion vectors based on the determination to use the motion vector refinement process (paragraphs 0023 and 0025, as shown in figure 1, motion vector refinement processes based on average weighting used to obtain refined motion vectors MV0’ and MV1’) when enabled. (Again, Abstract)
Wang I fails to identically disclose whether to use the refinement process based on weights for predictors. 
However, Wang II teaches motion vector weighting factors may be different for different block sizes. (paragraph 00142 different block sizes different weights) Because per Wang II different block sizes result in different weights, (paragraph 00142) and Wang I disables based on block size, (paragraphs 0029-0031) this necessarily requires whether to use the refinement process based on weights for predictors as recited since the teaching of Wang II as applied to Wang I equates different block sizes with different weights.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Wang I to Wang II because Wang II teaches its techniques reduce the complexity and improve the coding performance of DMVR aspects. (paragraph 00141)
Regarding claim 2, Wang I discloses determining to disable the motion vector refinement process based on block sizes. (paragraphs 0029-0031) 
Wang I fails to identically disclose wherein the weights used for predictors from two reference picture lists for the bi-predicted prediction of the current block are not equal, and wherein determining whether to use the motion vector refinement process on the motion vectors based on the weights used for predictors from two reference picture lists for the bi-predicted prediction of the current block comprises the disabling of Wang I. 
However, Wang II teaches motion vector weighting factors may be different for different block sizes, thus teaching wherein the weights used for predictors from two reference picture lists for the bi-predicted prediction of the current block are not equal. (paragraph 00142 different block sizes different weights) Because per Wang II different block sizes result in different weights, (paragraph 00142) and Wang I disables based on block size, (paragraphs 0029-0031) this necessarily requires that determining whether to use the motion vector refinement process on the motion vectors based on the weights used for predictors from two reference picture lists for the bi-predicted prediction of the current block comprises disabling since the teaching of Wang II as applied to Wang I equates different block sizes with different weights.
Same rationale for combining and motivation apply as for claim 1 above.
Regarding claim 3, Wang I discloses wherein the bi-prediction prediction is weighted bi- prediction. (paragraph 0023 bi-prediction is weighted)
Regarding claim 5, Wang I discloses determining the weights used for predictors from two reference picture lists (paragraph 0023 two lists for weights) for the bi-predicted prediction of the current block at a picture level. (paragraph 0020 and 0024 make clear the bi-prediction is across pictures and thus at the picture level)
Regarding claim 6, Wang I discloses determining the weights used for predictors from two reference picture lists (paragraph 0023 two lists for weights) for the bi-predicted prediction of the current block at a block level. (paragraph 0023 in conjunction with figure 1 shows the weights are for blocks in pictures across pictures, thus disclosing the same) 
Regarding claim 7, Wang I discloses wherein the motion vector refinement process is bilateral template matching. (paragraph 0023 makes clear that the refinement process is of bilateral templates)
Regarding claim 8, Wang I discloses determining a difference between predicted blocks identified by the motion vectors, (paragraph 0023 SAD used for the same) wherein whether determining to use the motion vector refinement process on the motion vectors based on the weights used for predictors from two reference picture lists for the bi-predicted prediction of the current block comprises: determining whether to use the motion vector refinement process on the motion vectors based on the weights used for predictors from two reference picture lists for the bi-predicted prediction of the current block and the determined difference between the predicted blocks identified by the motion vectors. (paragraph 0023 weights and SAD used to determine the motion vector refinement, thus disclosing the same)
Regarding claim 9, Wang I discloses wherein determining whether to use the motion vector refinement process on the motion vectors based on weights used for predictors from two reference picture lists for the bi-predicted prediction of the current block and the determined difference between the predicted blocks identified by the motion vectors comprises: determining to disable the motion vector refinement process in the case that the difference between the predicted blocks identified by the motion vectors is less than a threshold. (paragraph 0030 provides a set of threshold for determining when to disable motion vector refinement based on a difference in predicted block sizes, for example different block size thresholds disable motion vector refinement) 
Regarding claim 10, Wang I discloses wherein determining the difference between the predicted blocks identified by the motion vectors comprises: determining the difference between the predicted blocks identified by the motion vectors using a sum of absolute differences between the predicted blocks (paragraph 0023 identically discloses the same, namely using a SAD as a cost measure among MV candidates) or a sum of squared error between the predicted blocks.
Regarding claim 12, Wang I discloses wherein the motion vector refinement process is bilateral template matching, (paragraphs 0023 and 0025 bilateral template matching used for motion vector refinement-DMVR) and wherein determining whether to use the motion vector refinement process on the motion vectors based on the weights used for predictors from two reference picture lists for the bi-predicted prediction of the current block comprises: determining to enable the motion vector refinement process. (motion vector refinement process used based on weights for bi-prediction; motion vector refinement process enabled accordingly) 
Wang I fails to identically disclose wherein the weights used for predictors from two reference picture lists for the bi-predicted prediction of the current block are equal.
However, Wang II teaches motion vector weighting factors may be different for different block sizes, thus teaching as a corollary equal weights for equal block sizes and thus wherein the weights used for predictors from two reference picture lists for the bi-predicted prediction of the current block are equal. (paragraph 00142 different block sizes different weights, and conversely equal block sizes are equally weighted) 
Same rationale for combining and motivation apply as for claim 1 above.
Claims 14-16, 18-23 and 15 are apparatus/device claims corresponding to and reciting features similar to claims 1-3, 5-10 and 12, respectively, and are therefore also rendered obvious by Wang I in view of Wang II for reasons similar to those set forth above with regard to claims 1-3, 5-10 and 12. With respect to the recited device features of an apparatus configured to decode video data, the apparatus comprising: a memory configured to store a current block of video data; and one or more processors implemented in circuitry and in communication with the memory, wherein the one or more processors are configured to effect recited features, Wang I discloses the same. (paragraph 0043)
Claim 28 is a computer product claim corresponding to and reciting features similar to claim 1, and is therefore also rendered obvious by Wang I in view of Wang II for reasons similar to those set forth above with regard to claim 1. With respect to the recited device features of a non-transitory computer-readable storage medium storing instructions that, when executed, cause one or more processors configured to decode video data to effect recited features, Wang I discloses the same. (paragraphs 0046 and 0047)

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang I in view of Wang II, and further in view of Chen (US 2019/0230350).

Regarding claim 4, Wang I is silent in regard to the recited; however, in the same area of bi-prediction, Chen teaches wherein the bi-prediction prediction is generalized bi- prediction. (generalized bi-prediction is used in bi-directional prediction techniques) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply generalized bi-prediction to the recited DMVR techniques of Wang I and Wang II because Chen teaches to do so derives a representation at a finer unit with very low motion overhead without introducing an additional decoding burden. (paragraph 00042) 
Claim 17 is an apparatus/device claim corresponding to and reciting features similar to claim 4 above, and are therefore also rendered obvious by Wang I and Wang II in view of Chen for reasons similar to those set forth above with regard to claim 4.

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang I in view of Wang II, and further in view of Xu (US 2020/0228815).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wang I in view of Wang II, and further in view of Xu.

Regarding claim 11, Wang I discloses determining the threshold based on a number of samples in the predicted blocks. (paragraph 0030 provides a set of threshold based on block size; the block size necessarily indicates or requires the number of samples; that is, varying block sizes have a corresponding varying number of samples) Wang I is silent in regard to the threshold further depending on a bitdepth of the samples in the predicted blocks.
However, in the context of weighted prediction, Xu teaches threshold further depending on a bitdepth of the samples in the predicted blocks. (paragraph 0171 teaching at higher bit depths performance of weighted prediction decreases making apparent to one of ordinary skill in the art that here is a performance threshold based on bitdepth) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Xu to Wang I and Wang II because Xu teaches its teachings when applied to MV coding can substantially reduce the amount of data required for coding the MV. (paragraph 0007)
Claim 24 is an apparatus/device claim corresponding to and reciting features similar to claim 11 above, and are therefore also rendered obvious by Wang I and Wang II in view of Xu for reasons similar to those set forth above with regard to claim 11.
Regarding claim 27, Wang I fails to identically disclose the recited; although a wireless network may be inherent in the disclosure of the video coding standards. 
However, Xu makes explicit wherein the apparatus is a wireless communication device, as recited. (paragraph 0045) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Xu to Wang I and Wang II because Xu teaches the architecture and topology of the network is generally be immaterial to the operation of coding, such that the recited fails to provide further limitation (paragraph 0045), and coding is equally applicable to video enables application, including wireless devices. (paragraph 0046)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Park (US 2020/0314445) implicates the state of the art of DMVR inter prediction techniques in the time frame of time of filing of instant application.
Liu (US 2021/0051339) may also be considered for DMVR. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401.  The examiner can normally be reached on Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485  

/JAYANTI K PATEL/           Supervisory Patent Examiner, Art Unit 2485 
April 1, 2021